THEA~TOFCNEY           GENERAL
                         OP   TEXAS




         27 pur lsttorof aeta ttrnh la 1940, ou eublt for
the opinionsf th.b:qartaenttbc tollou~ quw Ifans.whichwn
quote fmm 7'wr lottort
         "Iiith% 7earl@se4ur rmmlulo8ue eaut
    puebd en ordorlw7lag anaMualowupatlosl kxrl
    an alloeo tloas         porait~4 tc k taxedb 7
    o iwl6OiYi YT ltrtut4e*     T h eprwl&d
                                     y       int
             b nlhcoie rnuln iafiwwrurtilr+pwlsd
    th a tthma
    orohbll&ainaclanryalldthenh4rkmll4fluthu
    or4er lwy lnsa a   oooupatiao
                               tu     l& #oth e t
                                                tir r O
                                                      ,ur
    first   qubetiaair: Doerthis   0fA or4br1    a wilt4
    oaouptlon   tax for tbs ourrant year or irT1 amw-
    WJ    s4r*na~IllOril4rt4b4pu~4         l*#hlsm
    z,s       for eaoh7~8~ a8 the 7aar l other t8xar M
              .
            *AX%.l,?lof the bnal Coae ~78   the ponalt7ror
    fallurn to pst thba uurral ooou\rprtiontar bothstate
    a lla      lt a fill. Of ll44 l,O# tlnB tlm uoulltor
        o c lulty
    tha w aue ladnotron        t!ma&mblethaO    8~8. nrb.
    S of tbs INnal Cob0 prod.t¶erthatall saa1tti.afor
    othnru   #at ba fixed b7 the writton E w of thla ltato.
    A$-$.m4e of the Clrllstetlltae pr4vidu that Ma oauw
    ty 4e8klpaticntax any k p814 Quartml7.
         'Betl?blgIn mllld
                         ttbarr
                              prwlrlolle   or the etatu6u.
    1s a parron bnglaesn oeeupatlon rubfsbt to tax dpliu$
Ron.   .34&n:!            Boyd, patto S



       tha flrrtth m blmtho of the far? hr waul4 ba
       sub eet to l full JMT’S tax and muld bs on-
       tit f04 to l rmduotlonforl-h qw?ter aftorthr
       flrat              oartar      that     he befarad hasiuss.                       Za   oth-
       *r woxi8) a mm enter& bualnou &ulng tha
       lut threemoltheOf t&a yalurallaonl pnJ OnQ
       fourthoftho  mmmtoftuthtuaiM                                              Eam km
       HIMha4 JM 8tmMd in the first                                 qturkr        of the
       p-0
                    'Ww            Sn thh wnnt      of a erlninrlprorluu-
       tica         l4r hilsro               to pay any af t&se letlu Art.
       12% ia or6br t4 arrir,                         at th8 propu          yaltt               t4
       b eluorso4                   In the wont           of   8 condot         oft, 1          tm-
       lo a y sl Qubetion                    Of SMtaBto           boulall$a mn
       has b8an sngagol in                       the bwinr~~            durirg~ that
          tiouler tu pu.                            In f&at,it          mat be yaw06
       c wltnoueo    a~& 18                      rubJ+ot to romtmdia~tlon                       by
       the 4*fwklaat.   Cur                      quution  1st Cm8 thlr                        dtua-
       tl48         rub       the     paault        pwvl8ica of Artlelelb1
       of      tbt        3wml       Coda to I 0 woeate    of ltr woertalnty.
       and lndrf&a&taaers~ is fl*                               peaal*      for rfot.tlan
       4f thlr etatab.*
          Tt appear8from your lrttar that the order cf the
eoioderianrrrg oourt oaber aonrl6uatiaa hen vm.6obuchd
h  gw~~xkl tune ud did not sis&   sst or wnm?rats t&is
 utloular esou tfmr tsxsd but rather 1evtod s blanlmt tux
Pn the oonrtit x Lam1 taoontaglut all 00ruptlonapetit-
kd to % tsxsd by Artlolr 7047, V. A. C, a. To 8vola lr\y nir-
intcrpretrtlon  of our aaBuw to Jaw flxrlqu*8tioa,WB point
out that  &m&r the rtt3ed ln of thir8wte, tha eeaarali
or thld car; levy attearot nndor ama inmffLLont or llleg   7 .
hle tie MM.., 3 2, P. 7861*itherqmonw. Stat.,44 3. 5,
1%
                    The sole ~usrtlon                 for ranslderatioa                  hex8 in whether
or not        the     or4or of tbt              wt8Luniauts*             rant        of    Collin     County




tlonalordu.
                    t*     think      1t     wall the solltQmplatior:               4f    tim fc6ietltlltlon
aa rtatuter la ruoh o&808wdo amI provi4od Wit   ooeupatlar
taxesuutned b? eoustirsof the 2%&e, shm f4 k, &r forma;l
oraqr, 16vladl
             m        ?&hat tbsa by a OmtlnUing ordrr or
          A8 to a4 mlorea taxo8, t&o o o zmlr r la r l
                                                     tr rt
                                                      ourt
!I66   the   to levy ruch tax08 UUWW.
             duty                         It is coBt@akd
ihattht  00~1%caoh par rbll erto*ainrtb uaurtofmorm~
cmeesrar7 for the o retlon or tto owrty for the ournnt
r1mar1 y-r          aad I?xl rmlnt tkr tax ratt aooordiagly.                  Thit in
for    the ~ro~eot1ot.i   ‘of   the   p~tllo,    to   inru*r    that   6   n4ramb
natloa of tha arrooarlty ror oollsotlag                  taru    rhall be hn4
           that unmoorraryburden8 my not k llaposed on
prrlodiaall7,
ttt p”opl6      For tha smo rueon     la tha d8ey~    of the ex-
presaloa of l olarr coatrary irrtdntiar,the po oy 8hould be
8pplLsd to tto levy of oocu tloa tuor,        raqulrlw tht aart
    rladloal~ to rtdt         P he qwrtloa of ttt   moairlty  ror
f”tlyb    06W~6t~OZl  t6X66 6nd tht  UOUUt  t0 b0 1tYitd.

               A8 oldltlonal rupport for our omolucrlfm thtt the




ot tht croriulartrr’ oourt of t COUnt9 in nc:ard to the
mater of oocupttions to be tared and tht amount of mah tax
6h0ulfYk6 axeroisod, 6~tmlb,  by formal bmy tatertd Of
reoord La the rbta#             of ths     oaaai661a1Or6’       court.      Ab6Ont
~0h ana~dl levy    lt 6h0uld              be OaBddU84that the OOami%i-
2i10nl8r0'oourt tiuted, in              its dlewelau, not to l@vy a
tar ior. tht glrsa ysrr.
             for the fortgofJIc xwmon(r it is our orinioa that
the    or1or of thn oomlsalontrr* oourt o? Collh County WED
ual. nolana Coy,E,
                 pa* 8